DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/679952 filed on November 11, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 2, 4, 5, 7, 8, 12, 14 and 15 are rejected under 102.  Claims 3, 6, 9-11, 13 and 16-20 are rejected under 103. Claims 1-20 are rejected under Non-Statutory Double Patenting.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 11, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) was submitted on February 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8-11, 13-15 and 17-20 of U.S. Patent No. US 10,481,997.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the anticipatory-type double patenting rejections:
16/679952
10,481,997
(Claim) 1
(Claim) 1 , 18
2
5
3
9, 20
4
8
5
19
6
9, 20

11, 18
8
8
9
9, 20
10
4, 6, 11
11
11
12
5
13
6, 11
14
10
15
13
16
14, 15
17
4
18
3, 17
19
2, 19
20
1, 4, 8, 11


Claims 1, 7 and 17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5, 6, 8, 10, and 12 of U.S. Patent No. US 10,216,614.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the anticipatory-type double patenting rejections:
16/679952
10,216,614
(Claim) 1
(Claim) 5, 6, 8, 10, 12
2

3

4

5

6

7
5, 6, 8, 10, 12
8

9

10

11

12

13

14

15

16

17
5, 6, 8, 10, 12
18

19

20





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 12, 14 and 15 is/are rejected under 35 U.S.C. 102 as being anticipated by Kwok (US Patent 9,438,491).


Claim 1, Kwok teaches a system, comprising: at least one computing device (View Kwok Col. 6, Lines 41-57; mobile device); and at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least (View Kwok Col. 2, Lines 7-22; application): receive a code trace segment associated with a request submitted to a particular application of a plurality of applications hosted in a computing environment (View Kwok Col. 2, Lines 39-44; network service request), wherein the code trace (View Kwok Col. 2, Lines 39-44; Col.35, Lines 2-15; stack trace); select one of a plurality of trace processing entities (View Kwok Fig. 23; Col. 27, Lines 50-67; API server); and forward the code trace segment to the selected one of the plurality of trace processing entities (View Kwok Col. 3, Lines 8-20; Col. 27, Lines 50-67; report).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok further teaches the code trace segment is received from a service executed on a same machine instance in the computing environment as the particular application (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63; monitor application on same machine; each app includes its own monitor).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok further teaches the selected one of the plurality of trace processing entities is selected based at least in part on the request (View Kwok Col. 2, Lines 39-55; Col. 21, Lines 56-67; service request).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok teaches the selected one of the plurality of trace processing entities is selected based at least in part by applying a hashing function to a data item included in the code (View Kwok Col. 27, Lines 50-67; hash particular ID associated with mobile device).


Claim 7, Kwok teaches a method, comprising: receiving, by at least one computing device, a code trace associated with a request submitted to a particular application of a plurality of applications hosted in a computing environment (View Kwok Col. 2, Lines 7-22; application), wherein the code trace documents a plurality of calls to a plurality of component services of the particular application to respond to the request (View Kwok Col. 2, Lines 39-44; network service request); and storing, by the at least one computing device, the code trace in a data store indexed by a unique identifier of the request (View Kwok Col. 27, Lines 50-67, Col. 28, Lines 1-2; metadata).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kwok further teaches selecting, by the at least one computing device, one of a plurality of trace processing entities to process the code trace (View Kwok Fig. 23; Col. 27, Lines 50-67; API server).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kwok further teaches at least a portion of the code trace is received from a service executed by a machine instance in the computing environment upon which at least one of the component services executes (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63; monitor application on same machine; each app includes its own monitor).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kwok further teaches the code trace includes local runtime information (View Kwok Col. 2, Lines 21-30; Col. 21, Lines 18-22; runtime library).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kwok further teaches at least two of the plurality of applications are operated by different customers of a plurality of customers of a hosting provider that operates the computing environment (View Kwok Col. 2, Lines 23-38; different mobile devices).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Smith (US Patent Application 2018/0091361 A1).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok does not explicitly teach the selected one of the plurality of trace processing entities is selected to evenly balance a processing load across the plurality of trace processing entities.

However, Smith teaches the selected one of the plurality of trace processing entities is selected to evenly balance a processing load across the plurality of trace processing entities (View Smith ¶ 37; load balancing).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with the selected one of the plurality of trace processing entities is selected to evenly balance a processing load across the plurality of trace processing entities since it is known in the art that resource loads can be balanced (View Smith ¶ 37).  Such modification would have allowed a processing load to be balanced in a computing environment.



However, Smith when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of trace processing entities (View Smith ¶ 37; detect load balancing conditions); compare the current resource load to a threshold (View Smith ¶ 37; threshold); and automatically scale a quantity of the plurality of trace processing entities (View Smith ¶ 37; offload condition).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of trace processing entities; compare the current resource load to a threshold; and automatically scale a quantity of the plurality of trace processing entities since it is known in the art that resource loads can be balanced (View Smith ¶ 37).  Such modification would have allowed a resource to be migrated due to load balancing.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Kwok does not explicitly teach monitoring, by the at least one computing device, a 

However, Smith teaches monitoring, by the at least one computing device, a resource load associated with the plurality of trace processing entities (View Smith ¶ 37; detect load balancing conditions); and automatically scaling, by the at least one computing device, a number of the plurality of trace processing entities based at least in part on comparing the resource load to a threshold (View Smith ¶ 37; threshold/offload condition).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of trace processing entities; compare the current resource load to a threshold; and automatically scale a quantity of the plurality of trace processing entities since it is known in the art that resource loads can be balanced (View Smith ¶ 37).  Such modification would have allowed a resource to be migrated due to exceeding a load threshold.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Kimura (US Patent Application 2005/0289399 A1).


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kwok does not explicitly teach performing, by the at least one computing device, a transformation on the code trace before storing the code trace.

However, Kimura teaches performing, by the at least one computing device, a transformation on the code trace before storing the code trace (View Kimura ¶ 11; compress trace information then store).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with performing, by the at least one computing device, a transformation on the code trace before storing the code trace since it is known in the art that a trace can be transformed (View Kimura ¶ 11).  Such modification would have allowed a code trace to be compressed and stored.


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Kimura further teaches performing the transformation further comprises (View Kimura ¶ 11; compress trace information).

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Kimura (US Patent Application 2005/0289399 A1) and in further view of MacPherson (US Patent 8,719,991).


Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kwok further teaches storing, by the at least one computing device, the modified code trace in the data store indexed by the unique identifier of the request (View Kwok Col. 27, Lines 50-67; capture application ID/device ID).

Kwok does not explicitly teach receiving, by the at least one computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular application; modifying, by the at least one computing device, the code trace to incorporate the additional segment.

However, MacPherson teaches receiving, by the at least one computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular application (View MacPherson Col. 1, Lines 25-40; one more stack traces).

(View MacPherson Col. 1, Lines 25-40).  Such modification would have allowed a plurality of stack traces can be monitored for an application.

However, Kimura teaches modifying, by the at least one computing device, the code trace to incorporate the additional segment (View Kimura ¶ 11; compress trace information); and

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with modifying, by the at least one computing device, the code trace to incorporate the additional segment since it is known in the art that a trace can be modified (View Kimura ¶ 11).  Such modification would have allowed a plurality of code trace to be compressed and stored.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Krajec (US Patent Application 2013/0283241 A1).




However, Krajec teaches assessing, by the at least one computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window (View Krajec ¶ 120; cost impact).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with assessing, by the at least one computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window since it is known in the art that a cost impact can be calculated (View Krajec ¶ 120).  Such modification would have allowed the cost impact of storing a code trace to be calculated.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of MacPherson (US Patent 8,719,991).


Claim 17, Kwok teaches a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: receive a plurality of code (View Kwok Col. 2, Lines 7-22; application), wherein the plurality of code trace segments document a plurality of calls to a plurality of component services of the particular application to respond to the request (View Kwok Col. 2, Lines 39-44; network service request); forward the plurality of code trace segments to one of a plurality of trace processing entities (View Kwok Col. 3, Lines 8-20; Col. 27, Lines 50-67; report).

Kwok does not explicitly teach aggregate, in a volatile memory of the one of the plurality of trace processing entities, the plurality of code trace segments that are received within a first time window; and store the code trace segments in a data store indexed by a unique identifier of the request.

However, MacPherson teaches aggregate, in a volatile memory of the one of the plurality of trace processing entities, the plurality of code trace segments that are received within a first time window (View MacPherson Col. 1, Lines 25-40; aggregate stack traces); and store the code trace segments in a data store indexed by a unique identifier of the request (View MacPherson Col. 3, Lines 33-51; Col. 6, Lines 31-40; store log).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with aggregate, in a volatile memory of the one of the plurality of  store the code trace segments in a data store indexed by a unique identifier of the request since it is known in the art that plurality stack traces can be used (View MacPherson Col. 1, Lines 25-40).  Such modification would have allowed a plurality of stack traces can be monitored for an application.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Kwok further teaches wherein when executed the program further causes the at least one computing device to at least generate an index for the plurality of code trace segments asynchronously with respect to storing the code trace segments (View Kwok Col. 27, Lines 50-67, Col. 28, Lines 1-2; hash particular ID).



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of MacPherson (US Patent 8,719,991) in view of Saavedra (US Patent Application 2007/0294623) and in further view of Jones (US Patent Application 2009/0241095).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  Kwok does not explicitly teach when executed the program further causes the at least one computing device to at least generate a latency histogram visually 

However, Saavedra teaches when executed the program further causes the at least one computing device to at least generate a latency histogram visually representing respective latencies for individual ones of the plurality of component services (View Saavedra ¶ 65; display latency histogram).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with executed the program further causes the at least one computing device to at least generate a latency histogram visually representing respective latencies for individual ones of the plurality of component services since it is known in the art that a latency histogram can be shown (View Saavedra ¶ 65).  Such modification would have allowed the latency of a service to be calculated and shown.

However, Jones teaches wherein the respective latencies are computed by analyzing a plurality of code traces for a plurality of requests received by the particular application (View Jones ¶ 39; call stack information based on latencies).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with wherein the respective latencies are computed by analyzing a plurality of code traces for a plurality of requests received by the particular application (View Jones ¶ 39).  Such modification would have allowed the latency of an application to be calculated and shown.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of MacPherson (US Patent 8,719,991) and in further in view in view of Kimura (US Patent Application 2005/0289399 A1).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 17.  Kwok does not explicitly teach when executed the program further causes the at least one computing device to at least compress the plurality of code trace segments before storing the code trace segments.

However, Kimura teaches when executed the program further causes the at least one computing device to at least compress the plurality of code trace segments before storing the code trace segments (View Kimura ¶ 11; compress trace information then store).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with when executed the program further causes the at least one computing device to at least compress the plurality of code trace segments before (View Kimura ¶ 11).  Such modification would have allowed a code trace to be compressed and stored.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114